El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
¿Tiene poder el Departamento de Asuntos del Consumi-dor (en adelante D.A.Co.) para otorgar una indemnización en concepto de daños y perjuicios a los consumidores por la omisión por parte de constructoras de viviendas de reparar sus vicios de construcción? En el caso de autos, se nos so-licita que revoquemos la sentencia emitida por el entonces Tribunal Superior, Sala de San Juan, en la cual se redujo la cuantía que en concepto de daños otorgó D.A.Co. a los esposos Rafael Quiñones Irizarry y Migdalia Ortiz contra San Rafael Estates, S.E. y Vifont Builders, Inc. En ésta se resolvió que D.A.Co. tiene poder para otorgar indemniza-ción por daños y perjuicios en reclamaciones de vicios de construcción; se redujo los daños de siete mil quinientos dólares ($7,500) a mil doscientos cincuenta dólares ($1,250), y se eliminó la partida impuesta por la agencia en concepto de honorarios de abogados.
Por entender que D.A.Co. tiene la facultad en ley para indemnizar por los daños y perjuicios sufridos por los con-sumidores, confirmamos una parte de la sentencia recurrida. No obstante, revocamos la parte del dictamen que redujo la indemnización y eliminó los honorarios de abogado.
I
En 1991 los esposos Rafael Quiñones Irizarry y Migda-lia Ortiz (en adelante los compradores) suscribieron un contrato uniforme de compraventa con la recurrida San *760Rafael Estates, S.E. (en adelante San Rafael), para la ad-quisición de una casa del proyecto San Rafael Estates de Bayamón por la suma de ciento cuatro mil novecientos dó-lares ($104,900). La constructora del proyecto fue la recu-rrida Vifont Builders, Inc. (en adelante Vifont). El pago del pronto otorgado por los compradores ascendió a tres mil dólares ($3,000).
En julio de 1992 se concertó una cita para que los com-pradores realizaran la inspección final de la propiedad. Como resultado de dicha inspección, estos últimos prepa-raron una lista con las deficiencias que a su juicio presen-taba la propiedad: (1) techo agrietado con filtraciones; (2) losetas huecas y de distinto color; (3) nivel del terreno corre hacia la estructura; (4) puerta de la entrada principal no es de primera calidad; (5) puertas interiores no son de em-buia; (6) losetas no son de primera calidad (defecto de fá-brica); (7) se usaron pedazos de sobrantes en zócalos de la sala; (8) terminación deficiente de zócalos en puertas inte-riores; (9) tapa de inodoro del master room con moho; (10) marco del vanity con moho; (11) losas sobrepuestas (entra-da principal).
Mediante una comunicación escrita, San Rafael le in-dicó a los compradores que los defectos 1-5, 7 y 11 señala-dos no procedían por alegadamente no constituir vicios de construcción de acuerdo con el Reglamento Núm. 2268 para Regular las Distintas Actividades que se Llevan a Cabo en el Negocio de la Construcción de Viviendas Priva-das en Puerto Rico de 16 de septiembre de 1977 (Regla-mento del Negocio de la Construcción). En cuanto al de-fecto Núm. 6 alegó que sólo se identificaron seis (6) losas con defectos de fábrica, las cuales se habían reemplazado. En relación con los defectos Núms. 8-10 les notificó que estos habían sido corregidos.
Inconformes con dicha comunicación, los compradores presentaron una querella ante D.A.Co. para reclamar bá-sicamente los mismos defectos en la unidad e incluir, ade-más, los daños y perjuicios que sufrieron por causa de la falta de acción o por la omisión de la parte querellada *761recurrida. Dos (2) días después de presentada la querella, los compradores fueron citados al Banco Central para la firma de las escrituras de compraventa e hipoteca. Éstos asistieron a la cita pero se negaron a firmar las escrituras. Como resultado, a solicitud de San Rafael se presentó un acta notarial en la se hizo constar que los compradores rehusaban firmar las escrituras porque alegaban que la vendedora estaba pendiente de corregir una serie de defectos.
San Rafael notificó por escrito a los compradores que tenían quince (15) días para otorgar las escrituras, so pena de la resolución del contrato. Transcurrido el mencionado término, San Rafael notificó la resolución del contrato uni-forme de compraventa y la devolución del depósito presen-tado, luego de retener el 2% del precio de venta. Los com-pradores, entonces, enmendaron su demanda ante D.A.Co. para solicitar el cumplimiento específico del contrato; una indemnización por veinte mil dólares ($20,000) por los da-ños y angustias mentales sufridas, y la paralización de la venta de la vivienda hasta la adjudicación final de la querella.
Posteriormente, D.A.Co. convocó y celebró una vista ad-ministrativa en la cual San Rafael y Vifont presentaron como testigo perito al Ing. Angel L. Vázquez. Este último rindió un informe en el cual detalló los defectos que fueron alegadamente reparados por las recurridas y los que en-tendía que no constituían vicios de construcción.
Por su parte, un técnico de D.A.Co. realizó una inspec-ción en la residencia y rindió un informe sobre el particular. Detalló todos los defectos de construcción que presentaba la vivienda y calculó en cuatro mil trescientos noventa y cinco dólares con cuarenta y ocho centavos ($4,395.48), el costo aproximado de la corrección de los defectos.
A base de la prueba desfilada, D.A.Co. determinó que sólo cuatro (4) defectos cualificaban como vicios de cons-trucción, según el Reglamento del Negocio de la Construc-ción: (1) los defectos del techo y plafones interiores (grietas *762y manchas de humedad); (2) los zócalos añadidos; (3) la deficiencia del terreno (el declive inapropiado y los zanjo-nes mal construidos); (4) los azulejos de la cocina con pe-queños hoyos en el esmalte (aproximadamente doce (12) losas defectuosas).
D.A.Co. determinó que la actuación de los compradores de rehusarse a firmar las escrituras estuvo justificada, ya que para la fecha cuando fueron citados, la constructora no había reparado de forma eficiente los defectos antes men-cionados, condición que estaba contenida en el propio con-trato uniforme de compraventa como válida para negarse los compradores a firmar la escritura de compraventa. Concluyó que los compradores no violaron o incumplieron cláusula alguna del contrato que hubiese dado lugar y fa-cultado a la vendedora a dar por resuelto éste, y ordenó el cumplimiento específico del contrato. A su vez, estimó en dos mil quinientos dólares ($2,500) la indemnización que por daños y perjuicios estaban obligadas a satisfacer soli-dariamente San Rafael y Vifont. Sin embargo, entendió que los compradores no habían ofrecido suficiente prueba sobre las angustias mentales. D.A.Co. estimó en tres mil trescientos noventa y siete dólares ($3,397) el costo de la reparación de los defectos, suma que debía ser entregada a los compradores si San Rafael y Vifont no los corregían. En reconsideración, se aumentó la cuantía de indemnización por daños a siete mil quinientos dólares ($7,500); se im-puso honorarios de abogado a San Rafael y a Vifont por mil dólares ($1,000), y se determinó que la suma de mil seis-cientos ocho dólares ($1,608) que éstas retuvieron del pronto prestado por los compradores, le sería acreditado al precio de venta vigente al momento de la urbanizadora ci-tar a los compradores para el otorgamiento de las escrituras.
San Rafael y Vifont presentaron un escrito de revisión ante el entonces Tribunal Superior en el que alegaron error por parte de D.A.Co. al adjudicar y conceder compensación por sufrimientos e inconvenientes; al conceder por daños y luego aumentar la compensación; al compensar a Migdalia *763Ortiz cuando no declaró en la vista; al conceder honorarios de abogado, y al ordenar el cuplimiento específico del con-trato (venta de la propiedad a los esposos Quiñones-Ortiz).
En la sentencia recurrida, el tribunal de instancia de-terminó que D.A.Co. poseía la facultad para imponerle a San Rafael y a Vifont una suma razonable para el pago de los desembolsos hechos por los compradores por el incum-plimiento del contrato y los vicios de construcción. Deter-minó que dicha facultad y actuación respondían con efica-cia a los propósitos legislativos inspiradores de las leyes aplicables. Además, estimó que cuando D.A.Co. entiende que ese remedio en daños es necesario y apropiado para efectuar los propósitos de la ley, éstos proceden y que, en el caso de autos, no proveer un servicio adecuado en el área de construcción de viviendas ameritaba la imposición de compensación por daños. Por otra parte, resolvió que D.A.Co. erró al aumentar en reconsideración la cuantía de daños de dos mil quinientos dólares ($2,500) a siete mil quinientos dólares ($7,500). De esta manera redujo la com-pensación concedida a mil doscientos cincuenta ($1,250)(1) y, a su vez, revocó la imposición de honorarios de abogado al concluir que San Rafael y Vifont no entorpecieron los procesos o los dilataron innecesariamente.
Inconformes, los compradores presentaron un recurso de certiorari en el cual alegaron, en síntesis, que erró el tribunal de instancia al determinar que del expediente ad-ministrativo no surgía prueba suficiente para que en re-consideración D.A.Co. modificara su resolución original y procediera a aumentar la cuantía otorgada en concepto de daños, y al concluir que no existía evidencia sobre las an-gustias mentales. A su vez, alegan que erró el tribunal de instancia al eliminar los honorarios de abogado impuestos por D.A.Co. contra las recurridas. Con el beneficio de los *764alegatos de las partes, pasemos a resolver la controversia ante nos.
I — I I — I
Los compradores plantean que el tribunal de instancia erró al reducir las cuantías que en reconsideración impu-siera D.A.Co. en concepto de indemnización por los daños sufridos por la omisión de San Rafael y Vifont en reparar los vicios de construcción. Para analizar la corrección de la actuación del tribunal, debemos evaluar si D.A.Co. tiene la facultad en ley para otorgar indemnizaciones por daños y perjuicios sufridos por compradores de viviendas, que se enfrenten a la existencia de vicios de construcción que no han sido reparados por sus constructoras. Para este análi-sis debemos, en primer lugar, revisar el desarrollo de la doctrina de delegación de poder a las agencias administra-tivas para imponer daños. En segundo lugar, debemos re-visar en específico las leyes y los reglamentos existentes sobre la construcción en Puerto Rico y, finalmente, deter-minar si la agencia encargada de poner dichas leyes y re-glamentos en vigor tiene la facultad en ley para otorgar indemnización por daños.
A. Cuando las agencias administrativas ejercen su poder adjudicativo, realizan funciones análogas a las que realizan los tribunales.(2) Surge entonces la interrogante sobre si las facultades remediales propias de los tribunales deben ser ejercidas a su vez por las agencias administrativas para que éstas puedan hacer efectivo el proceso administrativo.
Entre los remedios judiciales tradicionales más importantes figura la concesión de indemnizaciones monetarias para compensar los daños sufridos. Aunque originalmente se tenía la concepción de que sólo los tribunales po-*765dían conceder este tipo de remedio —pues se pensaba que la facultad de compensar por daños era el rasgo caracterís-tico del ejercicio del Poder Judicial— hoy día se acepta como válida la delegación a las agencias del poder de otor-gar compensación por daños, ya sea porque específica-mente en la ley habilitadora de la agencia se le concede dicha facultad o porque esté consignado en su amplia fa-cultad para conceder remedios. Véanse: B. Schwartz, Administrative Law, 3ra ed., Boston, Ed. Little, Brown and Co., 1993, págs. 96-97; D. Fernández, Derecho Administra-tivo, Colombia, Ed. Forum, 1993, págs. 96-97; State v. Public Service Commission, 259 S.W. 445, 447-448 (1924), de-legación de poder como válida; State Human Rights Commission v. Pauley, 212 S.E.2d 77, 79-80 (1975); County Coun., Montgomery Cty. v. Investors F. Corp., 312 A.2d 225, 245 (1973); Jackson v. Concord Company, 253 A.2d 793, 800 (1969); NLRB v. Strong, 393 U.S. 357, 359 (1969).
En el caso particular de Puerto Rico, varias leyes per-miten a agencias administrativas otorgar compensaciones económicas. Así ocurre en la Ley del Sistema de Compen-saciones por Accidentes del Trabajo para los casos de acci-dentes en el trabajo o de enfermedades ocupacionales. 11 L.P.R.A. sec. 1 et seq. A su vez, la Junta de Relaciones del Trabajo está facultada en la Ley de Relaciones del Trabajo de Puerto Rico para ordenar el pago de los salarios dejados de percibir, en el contexto de las prácticas ilícitas del trabajo. 29 L.P.R.A. sec. 61 et seq. Véanse: Rivera v. Junta de Relaciones del Trabajo, 70 D.P.R. 5, 13 (1949); Fernán-dez, op. cit., págs. 98-99. Del mismo modo, la Comisión de Servicio Público está expresamente facultada para ordenar a las compañías de servicio público o a porteadores por contrato el pago por los daños y perjuicios sufridos como resultado de una práctica irrazonable o ilegal. 27 L.P.R.A. see. 1107.
Este Tribunal ha validado la delegación que la Asamblea Legislativa ha hecho a un organismo adminis-*766trativo de la facultad para conceder una indemnización por los daños sufridos, cuando la ley habilitadora de ese orga-nismo así lo haya reconocido expresamente. Rovira Palés v. P.R. Telephone Co., 96 D.P.R. 47 (1968) (autoridad de la Comisión de Servicio Público); Aguilú Delgado v. P.R. Parking System, 122 D.P.R. 261 (1988) (autoridad de D.A.Co. para compensar por daños sufridos a un vehículo o a la persona bajo la Ley para Regular el Negocio de Areas para el Estacionamiento Público de Vehículos de Motor). Véase Fernández, op. cit., pág. 100.
En otros casos, este Tribunal ha validado la adjudica-ción de compensación por daños, aun cuando la ley de la agencia no aludía a dicha facultad, siempre y cuando con dicha acción se adelantaran los propósitos de la ley. Véase U.T.I.E.R. v. J.R.T., 99 D.P.R. 512, 525-526 (1970), en el que expresamos:
... Consideramos determinante ... que cuando la ley relaciona los remedios que la Junta puede conceder u ordenar en el curso de sus funciones, el propio estatuto expresa que dicha relación no es taxativa. ... La norma o límite legislativo que la Asamblea Legislativa impuso a la Junta sobre este particular es que el remedio vaya dirigido a efectuar los propósitos de la ley. Desde luego, esa amplia discreción que la ley le concede a la Junta para crear el remedio no es ilimitada; se ha dicho que el reme-dio debe ser apropiado o adecuado. (Citas omitidas y énfasis suplido.)
Finalmente, en el caso Viajes Gallardo v. Clavell, 131 D.P.R. 275 (1992), consideramos una reclamación contra una agencia de viajes, presentada en la Comisión de Ser-vicio Público. El consumidor alegó negligencia por parte de la agencia al no cumplir lo ofrecido en la excursión y re-clamó los daños sufridos por la familia que compró una excursión a la agencia, incluyendo un hurto. La Comisión declaró con lugar la querella y ordenó a la agencia el pago de dos mil dólares ($2,000) por los daños sufridos. Cabe señalar que el Art. 20 de la Ley de Servicio Público de Puerto Rico, 27 L.P.R.A. see. 1107, autoriza a la Comisión a ordenar el importe por los daños y perjuicios sufridos como resultado de la práctica injusta, irrazonable o ilegal de la *767compañía de servicio público o porteador por contrato. Este Tribunal resolvió que se trataba de una reclamación con relación directa y sustancial con el servicio público que prestaba la Comisión de Servicio Público, por lo que se re-quería el conocimiento especializado de dicho organismo administrativo para la solución y adjudicación de la reclamación. Por ello, la omisión de la agencia de seleccio-nar un lugar de hospedaje adecuado dio inicio a la cadena de eventos que ocasionó los daños al consumidor.
En resumen, hemos reconocido en nuestra jurisdicción la facultad de ciertas agencias administrativas para impo-ner indemnización por daños. Algunas tenían en su ley una delegación específica de ese poder. En otras, validamos la imposición de daños cuando estuviera relacionada con el servicio que prestaba la agencia y lo ejerciera para adelan-tar los propósitos de la ley. Pasemos entonces a revisar el origen del poder concedido a D.A.Co. para resolver las que-rellas sobre vicios de construcción.
B. Con el propósito de proteger a los compradores de vivienda se creó en 1967 la Oficina del Oficial de la Construcción mediante la Ley Núm. 130 de 13 de junio de 1967, según enmendada, 17 L.P.R.A. sees. 501-519 (en adelante Ley Núm. 130), Ley de la Oficina del Oficial de Construcción adscrita a la Administración de Renovación Urbana y Vivienda. De esta manera se le confirió poder al Oficial de la Construcción para, entre otras: expedir o revocar licencias a urbanizadores o constructores; llevar a cabo investigaciones e inspecciones; revisar los contratos de opción o promesa de compraventa o compraventa de viviendas, e investigar y adjudicar querellas sobre prácticas indeseables. Art. 4 de la Ley Núm. 130 (17 L.P.R.A. see. 504). Una de las prácticas indeseables en el negocio de la construcción de viviendas incluida en la ley fue “[d]ej[ar] de corregir un defecto de construcción en una vivienda según éste sea definido por el reglamento puesto en vigor por el Oficial de Construcción”. Art. 9(e) de la Ley Núm. 130 (17 L.P.R.A. sec. 509(e)).
*768En 1968 se creó la Administración de Servicios al Consumidor (en adelante A.Ser.Co.) mediante la Ley Núm. 148 de 27 de junio de 1968 (23 L.P.R.A. sec. 1001 et seq.). Este organismo se creó para “proteger, educar y representar al consumidor puertorriqueño y [...] velar por sus intereses”. Exposición de Motivos de la Ley Núm. 148, supra, 1968 Leyes de Puerto Rico 460, 461. Se transfirieron a A.Ser.Co. las funciones y los deberes de la Oficina del Oficial de la Construcción. 23 L.P.R.A. see. 1002. Entre las funciones básicas de A.Ser.Co. figuraban:
[A]tender e investigar las querellas presentadas por los con-sumidores de bienes y servicios adquiridos o recibidos del sector privado de la economía, [y] tomar la acción correctiva que pro-ceda en derecho .... (Énfasis suplido.) 23 L.P.R.A. see. 1004(8).
A su vez, se le otorgó el poder de:
Interponer cualesquiera remedios legales que fueren necesa-rios para hacer efectivos los propósitos de esta ley y hacer que se cumplan las reglas, reglamentos, órdenes y determinaciones de la Administración. (Énfasis suplido.) 23 L.P.R.A. sec. 1005(b).
En 1971, mediante la Ley Núm. 100 de 24 de junio, 17 L.P.R.A. see. 510, se enmendó el Art. 10 de la Ley Núm. 130 sobre el Oficial de la Construcción. Entre otras, se aña-dieron las causas que motivan la resolución del contrato de opción y de compraventa por parte del optante o el compra-dor, respectivamente. Una de estas causas consiste en “si al inspeccionar la vivienda, de estar ya construida, observa que la misma tiene defectos de construcción según éstos sean definidos en el reglamento que a tal fin promulgue el Director, y el constructor se niega a corregirlos al ser re-querido para ello”. Art. 10(f-5) y (h-2) Ley Núm. 100, supra, 17 L.P.R.A. sec. 510(f)(5) y (h)(2). De esta manera quedó establecida la facultad de A.Ser.Co. para imponer reme-dios legales en casos de reclamaciones por defectos en la construcción.
En 1973 se crea el Departamento de Asuntos del Consumidor mediante la Ley Núm. 5 de 23 de abril de *7691973 (3 L.P.R.A. see. 341 et seq.). En su Exposición de Mo-tivos (1973 Leyes de Puerto Rico 16) se especifica que si bien existía legislación protectora del consumidor, resul-taba necesario crear un departamento para el beneficio del sector consumidor, a nivel de gabinete, con el objetivo de garantizarle al consumidor la debida atención a sus problemas. Se le transfirieron a D.A.Co. todas las funcio-nes, los poderes y los deberes de A.Ser.Co. y se suprimió dicha agencia. 3 L.P.R.A. sec. 341d(A)(a). De esta manera, los poderes y deberes de la Oficina del Oficial de la Cons-trucción se transfirieron, a su vez, a D.A.Co. Entre estos poderes concedidos a D.A.Co. figuran:
(d) Poner en vigor, implementar y vindicar los derechos de los consumidores, tal como están contenidos en todas las leyes vigentes, a través de una estructura de adjudicación adminis-trativa con plenos poderes para adjudicar las querellas que se traigan ante su consideración y conceder los remedios pertinen-tes conforme a derecho, disponiéndose que las facultades confe-ridas en este inciso podrá delegarlas el Secretario en aquel fun-cionario que él entienda cualificado para ejercer dichas funciones.
(i) Interponer cualesquiera remedios legales que fueran nece-sarios para hacer efectivos los propósitos de esta ley y hacer que se cumplan las reglas, reglamentos, ^órdenes, resoluciones y de-terminaciones del Departamento. (Enfasis suplido.) 3 L.P.R.A. sec. 341e(d) e (i).
Posterior a la creación de D.A.Co., este Tribunal resol-vió el caso Hernández Denton v. Quiñones Desdier, supra. En él se cuestionaba el alcance de A.Ser.Co. (hoy D.A.Co.) para adjudicar, sujeto a revisión por los tribunales, las que-rellas entre contratistas y compradores de viviendas defectuosas. En una querella presentada contra un contra-tista, A.Ser.Co. concluyó que éste incumplió el contrato y le ordenó reparar las filtraciones y otras imperfecciones o en-tregarle a la querellante mil ochocientos seis dólares con setenta y cinco centavos ($1,806.75), cantidad representa-tiva del costo de las reparaciones. El contratista no acató la resolución del Director de A.Ser.Co. Este último recurrió al Tribunal Superior. Dicho foro resolvió que A.Ser.Co. no te-*770nía facultad para adjudicar derechos antes de la entrada en vigor del Art. 6(g) de la Ley Núm. 148, supra, 3 L.P.R.A. sec. 341e(g), el cual facultaba a la administración a resolver y adjudicar querellas presentadas por consumidores.
Sin embargo, esta Curia, en una decisión de mucha im-portancia para los consumidores, resolvió que A.Ser.Co. siempre tuvo, antes y después de la adición del citado in-ciso (g), poder para dictar órdenes correctivas y que tal poder podía ejercerse hoy día por D.A.Co. Hernández Denton v. Quiñones Desdier, supra, pág. 220. A su vez, resolvi-mos que tal concesión de poder para adjudicar querellas como la de autos, era constitucional. Establecimos:
No existe disposición alguna de la Constitución del Estado Libre Asociado de Puerto Rico o de la de Estados Unidos que exija que únicamente los tribunales puedan entender en casos de la actual naturaleza. Desde hace más de sesenta años, el Tribunal Supremo de Estados Unidos validó la delegación a agencias administrativas del poder de imponer penalidades United States v. Grimaud, 220 U.S. 506 (1911). Hernández Denton v. Quiñones Desdier, supra, págs. 221—222.
Más adelante señalamos:
Parte esencial de reformas a los sistemas de justicia en mu-chas jurisdicciones, [...] es el reconocimiento de que organismos no judiciales deben atender asuntos que hasta cierto tiempo se consideraron de la competencia exclusiva de los tribunales. (Es-colio omitido y énfasis suplido.) Id., pág. 223.
Luego de la creación de D.A.Co. fue necesario enmendar la Ley Núm. 130, creadora de la Oficina del Oficial de la Construcción. Todas las facultades y los poderes de esta oficina fueron transferidas a D.A.Co. Por esa razón, la Asamblea Legislativa estimó que era prudente uniformar el proceso de adjudicación de las querellas surgidas bajo la Ley Núm. 130, acorde con el procedimiento establecido en la ley que creó a D.A.Co. Se aclara:
... De esta forma se facilitará el proceso de adjudicación de las querellas que sobre prácticas indeseables del negocio de la construcción presenten los consumidores puertorriqueños. Ade-más, se hace necesario que, en la adjudicación de daños que *771surjan en las querellas sobre incumplimiento de contratos o de-fectos de construcción, la controversia sobre los daños se ventile en la vía administrativa, evitando así que el caso se ventile nuevamente en los tribunales, retrasando la concesión del re-medio solicitado por el consumidor afectado. La experiencia y flexibilidad —libre de tecnicismos legales— del organismo ad-ministrativo propicia una más rápida adjudicación de esta clase de querella, por lo que no es necesario recargar a los tribunales de justicia con reclamaciones que pueden resolverse por el or-ganismo administrativo. ... No han de afectarse los derechos de los consumidores, toda vez que la adjudicación^ de las querellas ha de hacerse conforme al derecho vigente. (Enfasis suplido.) Exposición de Motivos de la Ley Núm. 160 de 9 de junio de 1976, Leyes de Puerto Rico, págs. 527-528.
Debemos resaltar que mediante la Ley Núm. 160, supra, se añadieron en el inciso (j) unas disposiciones sobre las causas que motivan la resolución del contrato por parte del urbanizador o constructor; la facultad del Secretario del D.A.Co. para adjudicar el monto de los daños causados al urbanizador y por los cuales recibiría una compensación no mayor de la dispuesta en el contrato. Art. 10(j) de la Ley Núm. 160, supra, 17 L.P.R.A. sec. 510(j). De esta manera quedó plasmado en este inciso la facultad del Secretario para adjudicar daños a favor del urbanizador o constructor.
Por su parte, D.A.Co. aprobó el Reglamento del Negocio de la Construcción. Este fue promulgado al amparo de la autoridad conferida al Secretario de D.A.Co. por las cita-das Leyes Núm. 5 y Núm. 130. En la See. 2(8) del Regla-mento se faculta al Secretario de D.A.Co. a “investigar y adjudicar las querellas radicadas sobre prácticas indesea-bles en el negocio de la construcción; concediendo los reme-dios pertinentes conforme a derecho”. (Enfasis suplido.) Re-glamento del Negocio de la Construcción, supra, pág. 4. A su vez, en la Sec. 10 del referido Reglamento, supra, pág. 13, se establecen las “Prácticas Indeseables” en el negocio de la construcción de vivienda incluyéndose en el inciso (J) cuando el constructor:
(J) Deje de corregir cualesquiera de los defectos de construc-ción que a continuación se enumeran o cualquier otra anorma-lidad que no se encuentre aquí enumerada, pero que el Secre-*772tario determine que es defecto de construcción ... dentro de un período de tiempo,razonable según lo determine el Secretario. (Énfasis suplido.) Id., pág. 15.
Examinadas las leyes relativas a la construcción en Puerto Rico, pasemos a analizar los poderes concedidos a D.A.Co. en este contexto.
C. De todas las leyes y reglamentos revisados podemos concluir que en nuestra jurisdicción hemos validado la delegación a las agencias administrativas de la facultad para otorgar compensación por daños y perjuicios. Básicamente hemos reconocido esta facultad en dos (2) instancias: cuando las leyes habilitadoras de las agencias conceden expresamente esa facultad y cuando, no estando claramente facultadas para imponer daños, dicho poder está implícito en la amplia facultad de confeccionar remedios en la implantación de la política pública de la ley, y si al así hacerlo se adelantan los intereses de la legislación que las creó.
En el caso de la construcción, desde la aprobación de la Ley Núm. 130 hasta la actual ley de D.A.Co. y el Reglamento del Negocio de la Construcción, se ha conceptualizado el dejar de reparar defectos de construcción de una vivienda, como una práctica indeseable por parte , del constructor. Las agencias encargadas de poner en vigor esta legislación, primero A.Ser.Co. y hoy D.ACo., han tenido la facultad expresa para tomar las medidas correctivas que procedan en derecho y la de interponer cualquier remedio legal necesario para hacer efectivos los propósitos de la ley. 3 L.RR.A. sec. 341(e); 23 L.P.R.A. sees. 1004(8)-1005(b).
En el historial legislativo de las enmiendas realizadas a la Ley Núm. 130, específicamente en la Exposición de Mo-tivos de la Ley Núm. 160, Leyes de Puerto Rico, supra, se reconoció la deseabilidad de que las reclamaciones de da-ños que surgieran de querellas sobre incumplimiento de contrato o defectos de construcción, se resolvieron adminis-trativamente en D.A.Co. para así evitar la presentación del *773caso nuevamente en los tribunales. Asimismo se especificó que la adjudicación de las querellas sería conforme a derecho.
Concluimos que de las leyes reseñadas surge con clari-dad la facultad de D.A.Co. para imponer compensación por daños y perjuicios por la omisión de los constructores en reparar los defectos de construcción según definidos en el Reglamento del Negocio de la Construcción. Esas reclama-ciones tienen una relación directa y sustancial con el ser-vicio público que D.A.Co. está obligado por ley a ofrecer a los consumidores. Al esta agencia ejercer esa facultad, ade-lanta los intereses de su ley habilitadora que se sintetiza en el deseo de proteger a los consumidores de prácticas indeseables por parte de los constructores y de proveer un remedio rápido, efectivo y sencillo, sin tener que recurrir a los tribunales y sufragar los costos de un litigio contra una parte que, como regla general, tiene más recursos. Nada nos parece más justo y acorde con la intención legislativa tras la creación de D.A.Co. con sus amplios poderes para proteger los derechos de los consumidores.
D. En el caso ante nos, D.A.Co. concluyó a base de la prueba desfilada que cuatro (4) de los once (11) defectos reclamados por los compradores constituían vicios de cons-trucción, ya que excedían la medida de las imperfecciones que normalmente cabe esperarse en una construcción. Dicha agencia tenía la facultad en ley para imponerle a San Rafael y a Vifont el pago de una indemnización por los daños sufridos por los compradores ante la omisión de las primeras en repararles los defectos. Al no tener disponible la residencia objeto del contrato, los esposos Quiñones-Ortiz tuvieron que incurrir en gastos de alquiler de otra residencia. A su vez, San Rafael y Vifont dieron por re-suelto el contrato de compraventa ante la negativa válida de los compradores a firmar las escrituras. De esta ma-nera, y conforme a derecho, al amparo del Art. 1054 del Código Civil, 31 L.RR.A. see. 3018, San Rafael y Vifont están obligadas a resarcir a los compradores toda vez que *774al firmar el contrato se obligaron no sólo a lo expresamente estipulado, sino también a todas las consecuencias que se-gún su naturaleza fueran conformes a la buena fe, al uso y a la ley. H. Brau del Toro, Daños y Perjuicios Extracontrac-tuales, 2da ed. rev., San Juan, Pubs. J.T.S., 1986, Vol. I, pág. 43.
 A su vez, procedía que D.A.Co. considerara la reclamación por angustias mentales presentadas por los compradores, ya que ellas forman parte del daño moral previsible en acciones de responsabilidad civil contractual. Camacho v. Iglesia Católica, 72 D.P.R. 353 (1951); Pereira v. I.B.E.C., 95 D.P.R. 28 (1967). D.A.Co. estimó que los es-posos Quiñones-Ortiz no aportaron prueba alguna sobre las angustias mentales. Concordamos con la agencia y con el tribunal de instancia, en que las angustias mentales hay que probarlas para que sean compensables. Consideramos que D.A.Co. no actuó de forma arbitraria ni abusó de su discreción al llegar a esta conclusión, por lo que brindamos deferencia a su interpretación administrativa. Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993); Henríquez v. Consejo Educación Superior, 120 D.P.R. 194, 210 (1987); Murphy Bernabe v. Tribunal Superior, 103 D.P.R. 692, 699 (1975).
Examinado cuidadosamente el expediente del caso ante nos, concluimos que D.A.Co. actuó de forma correcta al ad-judicar las reclamaciones por daños y perjuicios de los com-pradores y al concluir que no procedía indemnización por angustias mentales.
En cuanto al monto de la compensación concedida a los compradores, resolvemos que D.A.Co. estaba justificado para que, en reconsideración, ésta aumentara de dos mil quinientos dólares ($2,500) a siete mil quinientos dólares ($7,500). Reconocemos que San Rafael y Vifont están obli-gadas por la resolución de D.A.Co. al cumplimiento especí-fico del contrato de compraventa y a reparar los defectos de construcción o, en su defecto, entregar la cuantía equiva-lente a los gastos de reparación. Sin embargo, debemos *775considerar que la indemnización corresponde a los daños patrimoniales de los compradores por la responsabilidad civil contractual de San Rafael y Vifont. Estos incluyen los gastos en que incurrieron los compradores al no tener la residencia disponible para la fecha acordada. En este sen-tido, los esposos Quiñones-Ortiz vivieron en casas alquila-das pagando doscientos cincuenta dólares ($250) por espa-cio de un (1) año y cuatrocientos dólares ($400) por nueve (9) meses, hasta que D.A.Co. emitió su resolución; sus per-tenencias personales se deterioraron al estar almacenadas de forma inadecuada por más tiempo del calculado, y no pudieron ir capitalizando su deuda. Ante este cuadro tác-tico sostenemos que erró el tribunal de instancia al reducir la compensación a mil doscientos cincuenta dólares ($1,250). Confirmamos así la indemnización de siete mil quinientos dólares ($7,500) concedida en reconsideración por D.A.Co.
hH hH hH
Como segundo error, los compradores plantean que erró el tribunal de instancia al resolver que la Secretaria Auxi-liar de Asuntos Legales no estaba autorizada a adjudicar la moción de reconsideración presentada por los compradores y que, por lo tanto, no podía aumentar la cuantía que en concepto de indemnización originalmente les otorgó D.A.Co. Les asiste la razón.
El tribunal de instancia concluye que la funcionaría emitió una determinación en alzada. En realidad se tra-taba de una moción de reconsideración. El Art. 16 de la Ley Núm. 5 establece, en lo pertinente:
Cualquier parte adversamente afectada por la decisión del Secretario, o del funcionario que éste designe a tenor con el inciso (d) de la sección 341(e) de este título ... deberá ... solicitar dentro del término de diez (10) días a partir de la fecha de notificación de la decisión, la reconsideración del Secretario. (Énfasis suplido.) 3 L.P.R.A. sec. 341o.
*776Más adelante, en el inciso que regula la revisión judicial, se señala:
(a) Cualquier parte adversamente afectada por una decisión en reconsideración del Secretario o del funcionario que éste de-signe a tenor con el inciso (d) de la sección 341(e) de este título podrá solicitar la revisión judicial .... (Enfasis suplido.) 3 L.P.R.A. sec. 341p(a).
A su vez, el Art. 6(d) de la Ley Núm. 5, supra, establece entre los poderes del Secretario de D.A.Co.:
(d) Poner en vigor, implementar y vindicar los derechos de los consumidores ... a través de una estructura de adjudicación administrativa con plenos poderes para adjudicar las querellas ... y conceder los remedios pertinentes ... disponiéndose que las facultades conferidas en este inciso podrá delegarlas el Secreta-rio en aquel funcionario que él entienda cualificado para ejercer dichas funciones. (Enfasis suplido.) 3 L.P.R.A. sec. 341e(d).
La ley autoriza expresamente a que el Secretario de D.A.Co. designe al funcionario que entienda cualificado para ejercer ciertas funciones. En ningún momento se especifica que el funcionario que evaluará una moción de reconsideración deba ser el mismo que presidió la vista administrativa. Concluimos que la Secretaria Auxiliar de Asuntos Legales, autorizada por el Secretario, tenía la facultad para evaluar la moción de reconsideración de los compradores. De esta manera, la resolución emitida en reconsideración es enteramente válida.
IV
Finalmente, alegan los compradores que erró el tribunal de instancia al eliminar la partida que en concepto de ho-norarios de abogado le impuso en reconsideración D.A.Co. a las recurridas. Tienen razón.
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico establece que las agencias administrativas tienen facultad para imponer honorarios de abogado en las mismas cir-*777cunstancias en que procede imponer honorarios bajo la Re-gla 44 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Véase 3 L.P.R.A. sec. 2170(a)(c). El propósito de los honorarios de abogado es sancionar al litigante perdidoso que por su te-meridad, obstinación, contumacia e insistencia en una ac-titud frívola o desprovista de fundamento, obliga a la otra parte a asumir innecesariamente las molestias, los gastos, el trabajo y las inconveniencias de un pleito. Bonilla Medina v. P.N.P., 140 D.P.R. 294 (1996); Fernández v. San Juan Cement Co., Inc., 118 D.P.R. 713, 718 (1987).
La imposición de honorarios descansa en la sana discreción de la agencia. Raoca Plumbing v. Trans World, 114 D.P.R. 464 (1983). Cuando una agencia administrativa ejerce su discreción al imponer honorarios de abogado, dicha determinación no será alterada por los tribunales a menos que haya mediado un abuso en ella. Fernández, op. cit., pág. 112.
En el caso de autos no encontramos indicio alguno de que D.A.Co. abusara de su discreción al imponerle mil dó-lares ($1,000) por honorarios de abogado a San Rafael y a Vifont. Estas últimas no respondieron con debida diligen-cia a las reclamaciones de los compradores y procedieron sin más a decretar la resolución del contrato uniforme de compraventa. La acción administrativa pudo haber sido evitada si San Rafael y Vifont hubieran intentado conciliar los intereses de los compradores y los suyos propios en lu-gar de dar por resuelto el contrato. Concluimos que pro-cede la imposición de honorarios de abogado.
Por las razones que anteceden, modificamos la senten-cia emitida por el tribunal de instancia. Resolvemos que D.A.Co. tiene la facultad en ley para otorgar compensacio-nes por daños y perjuicios en los casos de vicios de construcción. A su vez, concluimos que en el caso de autos procedía el aumento en la compensación decretado en re-consideración por D.A.Co., por lo que San Rafael y Vifont estaban obligadas al pago de siete mil quinientos dólares ($7,500) en concepto de daños, y se deja en vigor la decisión *778de D.A.Co. de imponerle honorarios de abogados a San Rafael y a Vifont por la suma de mil dólares ($1,000).
El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente.

 La sentencia inicial redujo la cuantía a dos mil quinientos dólares ($2,500). Luego, en reconsideración, la bajó a la mitad, mil doscientos cincuenta ($1,250), al concluir que no le correspondía indemnización alguna a Migdalia Ortiz por cuanto ésta no testificó en la vista administrativa.


 Véanse: López Vives v. Policía de P.R., 118 D.P.R. 219, 230 (1987); Hernández Denton v. Quiñones Desdier, 102 D.P.R. 218, 224 (1974).